AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                      FILED
                                                                                                           JUN 3 0 2021
                                         UNITED STATES DISTRICT C
                                            SOUTHERN DISTRICT OF CALIFORN                       A_   CLERK. U.S. DISTRICT COURT
                                                                                                ' 'SOUTHERN DISTRICT OF CAUFOFINIA

               UNITED STATES OF AMERICA                              JUDGMENT IN                                            D
                                    V.                               (For Offenses Committed On or After November 1, 1987)
      JESUS RICARDO CASTANEDA-MARTINEZ (1)
                                                                        Case Number:         3:20-CR-03573-GPC

                                                                     Zainab Khan
                                                                     Defendant's Attorney
USM Number                          96247-298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           4 of the Superseding Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                     Count
18:1001 - False Statement To A Federal Officer (Felony)                                                                   4s




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)         Remaining counts                          are         dismissed on the motion of the United States.

IZI    Assessment: $100.00 - WAIVED


•      JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI    Fine waived              D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     June 30. 2021
                                                                     Date of Imposition of Sentence


                                                                              ~
                                                                     HON. GONZALO P. CURIEL
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JESUS RICARDO CASTANEDA-MARTINEZ (1)                                     Judgment - Page 2 of2
CASE NUMBER:              3 :20-CR-03573-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 10 months as to count 4s




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (Southern California).




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:

       •    at
               ---------                  A.M.                on

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3:20-CR-03573-GPC
